DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
The embodiment(s) comprising the characteristic of said output coupler is configured to provide pupil expansion in a second direction different than said first direction (claim 5 readable thereon);
The embodiment(s) comprising the characteristic of a rolled k-vector grating (claim 6 readable thereon);
The embodiment(s) comprising the characteristic of an input image node comprising a microdisplay panel for displaying image pixels and collimation optics and an input image node (IIN) for projecting the image pixels displayed on said microdisplay panel (claim 8 readable thereon);
The embodiment(s) comprising the characteristic of said waveguide provides one of a HMD, a HUD, an eye-slaved display, a dynamic focus display or a light field display (claim 9 readable thereon);
The embodiment(s) comprising the characteristic of said input coupler multiplexes at least one of color or angle (claim 10 readable thereon);
The embodiment(s) comprising the characteristic of at least one grating with spatially varying pitch (claim 11 readable thereon);
The embodiment(s) comprising the characteristic of a first grating layer operating at a first wavelength and a second grating layer operating at a second wavelength (claim 12 readable thereon);
The embodiment(s) configured to operate in the infrared (claim 13 readable thereon);
The embodiment(s) comprising the characteristic of one of a switchable Bragg grating recorded in a holographic polymer dispersed liquid crystal (HPDLC) material, a uniform modulation holographic liquid crystal polymer material, or a surface relief grating (claims 15 and 29 readable thereon);
The embodiment(s) comprising the characteristic of the first output grating and the second output grating are slant gratings with orthogonally oriented k-vectors (claim 22 readable thereon);
The embodiment(s) comprising the characteristic of the first linear slant grating and the second linear slant grating have orthogonally oriented k-vectors (claim 23 readable thereon);
The embodiment(s) comprising the characteristic of the overlapping first linear slant grating and second linear slant grating of said input coupler are multiplexed into a single layer (claim 24 readable thereon);
The embodiment(s) comprising the characteristic of the first input grating and the second input grating are slant gratings with orthogonally oriented k-vectors (claim 27 readable thereon);
The embodiment(s) comprising the characteristic of at least one of the input coupler or the output coupler multiplexes at least one of color or angle (claim 28 readable thereon);
The embodiment(s) comprising the characteristic of the overlapping first linear slant grating and second linear slant grating of said output coupler are multiplexed into a single layer (claim 30 readable thereon).
The species are independent or distinct because they each recite only one of the characteristics identified above and, therefore, are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 25 are generic. Claims 14, 16, 21, and 26 are considered patentably indistinct from the restricted species and will be examined together with the elected species. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
January 4, 2022